     Case 2:93-cv-00570-JAM-DB Document 323 Filed 09/24/19 Page 1 of 3


1    HEATHER E. WILLIAMS, State Bar No. 122664
     Federal Defender
2    BRIAN ABBINGTON, TX Bar No. 00790500
3    Assistant Federal Defender
     Brian Abbington@fd.org
4    DAVID H. HARSHAW, KY Bar No. 86435
     David_Harshaw@fd.org
5    801 I Street, 3rd Floor
     Sacramento, CA 95814
6
     Tel: (916) 498-6666
7    Fax: (916) 498-6656

8    Attorneys for Petitioner
     DAVID ANTHONY BREAUX
9
10
                                         UNITED STATES DISTRICT COURT
11
                                        EASTERN DISTRICT OF CALIFORNIA
12
13                                                 )
14   DAVID ANTHONY BREAUX,                         )   Case No. 2:93-cv-00570-JAM-DB
                                                   )
15                        Petitioner,              )   DEATH PENALTY CASE
                                                   )
16             v.                                  )   PETITIONER’S WITNESS LIST
                                                   )
17                                                     Judge: The Honorable Deborah Barnes
                                                   )
18   RON DAVIS, WARDEN, California                 )
     State Prison at San Quentin,                  )
19                                                 )
                          Respondent.              )
20                                                 )
21                                                 )

22
               On May 1, 2019, this Court ordered that by October 1, 2019, the parties shall complete
23
     any outstanding discovery depositions and all depositions in lieu of testimony of witnesses, shall
24
25   file final lists for the evidentiary hearing, and shall informally provide to the opposing party any

26   outstanding discovery regarding witnesses who will testify at the evidentiary hearing. Doc. 318.
27             Pursuant to said Order, undersigned counsel for Mr. Breaux submits for filing this list of
28

      Petitioner’s Witness List                         1            Breaux v. Warden, Case No. 2:93-cv-00570-JAM-DB
     Case 2:93-cv-00570-JAM-DB Document 323 Filed 09/24/19 Page 2 of 3


1    potential witnesses for the evidentiary hearing on December 9, 2019.
2
3    Dated: September 24, 2019                   Respectfully Submitted,

4                                                HEATHER E. WILLIAMS
                                                 Federal Defender
5
                                                 /s/Brian Abbington
6
                                                 BRIAN ABBINGTON
7                                                Assistant Federal Defender

8                                                /s/ David Harshaw
                                                 DAVID HARSHAW
9                                                Assistant Federal Defender
10
                                                 Attorneys for Petitioner
11                                               DAVID A. BREAUX

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Petitioner’s Witness List                     1            Breaux v. Warden, Case No. 2:93-cv-00570-JAM-DB
     Case 2:93-cv-00570-JAM-DB Document 323 Filed 09/24/19 Page 3 of 3


                                 PETITIONER’S WITNESSES
1
          1. Dr. Jonathan J. Lipman, Ph.D., 150 Hawk Ridge Road, Unicoi, TN 37692.
2
3         2. Dr. Gretchen E. White, Ph.D., 2625 Alcatraz Ave., Suite 125, Berkeley
             CA 94705.
4
          3. Richard G. Fathy, Esq., 555 University Ave., Suite 257, Sacramento, CA
5            95825.
6
          4. Thomas A. Wirtz, Esq., 917 G Street, Sacramento, CA 95814-1801.
7
          5. James S. Thomson, Esq., 732 Addison Street, Berkeley, CA 94710
8
9    Dated: September 24, 2019                   Respectfully Submitted,
10
                                                 HEATHER E. WILLIAMS
11                                               Federal Defender

12                                               /s/Brian Abbington
                                                 BRIAN ABBINGTON
13
                                                 Assistant Federal Defender
14
                                                 /s/ David Harshaw
15                                               DAVID HARSHAW
                                                 Assistant Federal Defender
16
17                                               Attorneys for Petitioner
                                                 DAVID A. BREAUX
18
19
20
21
22
23
24
25
26
27
28

     Petitioner’s Witness List                      3            Breaux v. Warden, Case No. 2:93-cv-00570-JAM-DB
